DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/25/2021 has been entered. Claims 1, 9, 17, 19, 23 have been amended, claims 7-8, 15-16, 18 have been cancelled and new claim 24 has been added. Therefore, claims 1-6, 9-14, 17, 19-24 are now pending in the application.

Claim Rejections - 35 USC § 112
Previous rejection of claim 23 under 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn in light of applicant’s amendment to claim 23.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemscheidt Maschf Hermann (DE – 1865747, from IDS) and further in view of Hamada et al. (US 5,178,243).
As per claim 1, Hermann discloses guide part intended for piston shafts comprising:

a metallic wear insert (3, a metal liner securing the guidance and mounting of the piston skirt, Ln: 24, machined translation, Fig: 1), configured to receive a metering (The innovation concerns a guide part intended for piston shafts in particular of hydraulic devices, therefore, it’s inherently disclose that the inner diameter surface of the orifice plate is configured to receive a metering pin, Ln: 13, machined translation, Fig: 1);
wherein the metallic wear insert defines an inner diameter surface of the orifice plate and the body portion defines an outer diameter surface of the orifice plate (Attached figure and fig: 1).
Hermann discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the metallic wear insert is press fit into the body portion.
Hamada discloses Hydraulic Damper comprising:
the metallic wear insert is press fit into the body portion (the bushing 105 is press fit in the inner sleeve portion 102 of the retainer 103, (Col: 4, Ln: 10, Fig: 2-4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the guide part intended for piston shafts of the Hermann to make the metallic wear insert is press fit into the body portion as taught by Hamada in order to prevent the shaft from stuck and also provide smooth movement of the shaft and improve hydraulic damper efficiency.

As per claim 4, Hermann discloses wherein the metallic wear (3) insert is embedded into the body portion (1, Fig: 1).

As per claim 5, Hermann discloses wherein the metallic wear insert (3) comprises a geometric feature for retaining the wear insert in the body portion (The bushing can be fully or partially equipped on its outer circumference with the fixed connection with the toothing elements, these are function as geometric feature, Ln: 25-26, machined translation, Fig: 1).

As per claim 21, Hermann discloses
a first side surface (Attached figure and fig: 1); and
a second side surface (Attached figure and fig: 1) facing opposite the first side surface (Attached figure and fig: 1);
wherein an outer diameter surface of the metallic wear insert extends linearly from the first side surface to the second side surface (Attached figure and fig: 1);
an inner diameter surface of the body portion extends linearly from the first side surface to the second side surface (Attached figure and fig: 1); and
the outer diameter surface of the metallic wear insert mates against the inner diameter surface of the body portion (Attached figure and fig: 1).

As per claim 22, Hermann discloses wherein the metallic wear insert (3) extends from the inner diameter surface of the orifice plate to less than midway between the 

As per claim 23, Hermann discloses, a first side surface (Attached figure and fig: 1); and
a second side surface (Attached figure and fig: 1) facing opposite the first side surface (Attached figure and fig: 1);
wherein the geometric feature (The bushing can be fully or partially equipped on its outer circumference with the fixed connection with the toothing elements, Ln: 25-26, machined translation, Fig: 1) is disposed midway between the first side surface and the second side surface (Attached figure and fig: 1).

    PNG
    media_image1.png
    421
    594
    media_image1.png
    Greyscale


Claims 9, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fike, Jr. (US - 4,426,109) and further in view of Hemscheidt Maschf Hermann (DE -1865747, from IDS) and Hamada et al. (US 5,178,243).
As per claim 9, Fike discloses Sher Type Pressure Relief Device for Hydraulic Energy Absorption Unit comprising:
a strut cylinder (38, Fig: 1 -2);
a strut piston (32, Fig: 1-2) operatively coupled to the strut cylinder (Fig: 1-2);
an orifice plate (64, Fig: 1-2); and
a metering pin (48, Fig: 1-2) extending through the orifice plate (Fig: 1-2), and
a metallic wear insert (20, The device 20 is of integral construction and is preferably formed from machined brass or pure aluminum, Col: 4, Ln: 65-67, Fig: 1-3), wherein the metallic wear insert defines an inner diameter surface of the orifice plate (Fig: 1-3).
Fike discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the orifice plate comprises a body portion comprised of a non-metallic material, and the body portion defines an outer diameter surface of the orifice plate.
Hermann discloses guide part intended for piston shafts comprising:
the orifice plate (1, Fig: 1) comprises a body portion (Fig: 1) comprised of a non-metallic material (If a guide part injection-molded from plastic, Ln: 21, of machined translation), and the body portion defines an outer diameter surface of the orifice plate (Fig: 1).

Further, Fike as modified by Hermann fails to explicitly disclose that the metallic wear insert is press fit into the body portion.
Hamada discloses Hydraulic Damper comprising:
the metallic wear insert is press fit into the body portion (the bushing 105 is press fit in the inner sleeve portion 102 of the retainer 103, [0016], Fig: 2-4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the guide part intended for piston shafts of the Fike as modified by Hermann to make the metallic wear insert is press fit into the body portion as taught by Hamada in order to prevent the shaft from stuck and also provide smooth movement of the shaft and improve hydraulic damper efficiency.

As per claim 12, Hermann further discloses wherein the metallic wear (3) insert is embedded into the body portion (1, Fig: 1).

As per claim 13, Hermann further discloses wherein the metallic wear insert (3) comprises a geometric feature for retaining the wear insert in the body portion (The bushing can be fully or partially equipped on its outer circumference with the fixed .

Claims 2-3, 6, 17-20, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemscheidt Maschf Hermann (DE - 1865747, from IDS) as modified by Hamada et al. (US 5,178,243) as applied to claim 1 above, and further in view of DeBruler et al. (US - 2015/0273968 A1).
As per claim 2, Hermann as modified by Hamada discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the body portion comprises at least one of a thermoplastic and a thermoset carbon fiber reinforced composite.
DeBruler discloses Damper Rod Bushing as well as Gas Spring and Damper Assembly comprising:
the body portion comprises at least one of a thermoplastic and a thermoset carbon fiber reinforced composite (Elastomeric connector element 314 can be formed from any suitable material or combination of materials........for example, and thermoplastic elastomer, [0035], Fig: 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the pressure relief device of the Hermann as modified by Hamada to make the body portion comprises at least one of a thermoplastic and a thermoset carbon fiber reinforced composite as taught by DeBruler in order to support more impacts force an long stroke with smooth movement of the rod.

As per claim 3, Hermann as modified by Hamada and DeBruler discloses metallic insert but fails to explicitly disclose wherein the metallic wear insert comprises at least one of aluminum, nickel, and bronze.
It would have been obvious to one having ordinary skill in at the time the invention was made to use at least one of aluminum, nickel, and bronze for wear insert, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP - 2144-07.

As per claim 6, DeBruler also discloses the body portion (314) comprises thermoplastic elastomer, such as polyurethane but fails to explicitly disclose the material at least one of a polyethylene (PE), a polypropylene, and a polyvinyl chloride (PVC).
It would have been obvious to one having ordinary skill in at the time the invention was made to use at least one of a polyethylene (PE), a polypropylene, and a polyvinyl chloride (PVC), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP - 2144-07.

The method claims 17-20 recited all the limitations recited in claims 1-7, 9, 21-23 and therefore rejects under the same rationale.

As per claim 24, DeBruler further discloses the metallic wear insert is adhered to the body portion using an adhesive (Another example of a process that can be used to 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the pressure relief device of the Hermann as modified by Hamada to make the metallic wear insert is adhered to the body portion using an adhesive as taught by DeBruler in order to support more impacts force an long stroke with smooth movement of the rod.
Claims 10-11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fike, Jr. (US -4,426,109) as modified by Hemscheidt Maschf Hermann (DE -1865747, from IDS) as modified by Hamada et al. (US 5,178,243) as applied to claim 9 above, and further in view of DeBruler et al. (US-2015/0273968 Al).
As per claim 10, Hermann discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the body portion comprises at least one of a thermoplastic and a thermoset carbon fiber reinforced composite.
DeBruler discloses Damper Rod Bushing as well as Gas Spring and Damper Assembly comprising:
the body portion comprises at least one of a thermoplastic and a thermoset carbon fiber reinforced composite (Elastomeric connector element 314 can be formed from any suitable material or combination of materials........for example, and thermoplastic elastomer, [0035], Fig: 4).


As per claim 11, Hermann as modified by DeBruler discloses metallic insert but fails to explicitly disclose wherein the metallic wear insert comprises at least one of aluminum, nickel, and bronze.
It would have been obvious to one having ordinary skill in at the time the invention was made to use at least one of aluminum, nickel, and bronze for wear insert, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP - 2144-07.

As per claim 14, DeBruler discloses the body portion (314) comprises thermoplastic elastomer, such as polyurethane but fails to explicitly disclose the material at least one of a polyethylene (PE), a polypropylene, and a polyvinyl chloride (PVC).
It would have been obvious to one having ordinary skill in at the time the invention was made to use at least one of a polyethylene (PE), a polypropylene, and a polyvinyl chloride (PVC), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP - 2144-07.
Response to Arguments
Applicant’s arguments, see REMARK, filed 01/25/2021, with respect to the rejection(s) of claim(s) 1-6, 9-14, 17, 19-23 under 35 U.S.C. 102(a)(1) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hemscheidt Maschf Hermann (DE -1865747, from IDS), Fike, Jr. (US -4,426,109) and further in view of Hamada et al. (US 5,178,243) and DeBruler et al. (US-2015/0273968 Al).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657